—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a provisional motor vehicle operator for the New York City Department of Correction. He left his employment for an extended period of time without prior authorization allegedly to attend to his sick wife in Indonesia. While he was away, his employer requested that his employment be terminated. In lieu of termination, however, claimant submitted his written resignation when he returned to work. The Board disqualified claimant from receiving unemployment insurance benefits on the basis that he voluntarily -left his employment without good cause. Substantial evidence supports the Board’s decision. While claimant requested his supervisor for a leave of absence, he failed to follow his supervisor’s instructions to obtain authorization from the Department of Personnel. In addition, claimant failed to submit proof to substantiate his claim that his wife was ill and that his presence in Indonesia was necessary. On this record, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.